ORDER

PER CURIAM.
Defendant appeals his convictions, by a jury, of robbery in the first degree, § 569.-020, RSMo 1986; armed criminal action, § 571.015, RSMo 1986; burglary in the first degree, § 569.160, RSMo 1986; and attempt to commit robbery in the second degree, § 571.011, RSMo 1986. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We affirm.
We have reviewed the record and find the claims of error on direct appeal are without merit. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.-25(b).
The judgment of the motion court denying defendant’s Rule 29.15 motion is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value. The judgment of the motion court is affirmed. Rule 84.16(b).